Opinion filed September 25, 2008 











 








 




Opinion filed September
25, 2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00237-CV
                                                    __________
 
                                   KEITH RUSSELL JUDD, Appellant
 
                                                             V.
 
                                 KAREN
Y. COREY-STEELE, Appellee
 

 
                                  On
Appeal from the County Court at Law No. 2
 
                                                           Ector
County, Texas
 
                                              Trial
Court Cause No. CC2-20,222
 

 
                                              M E
M O R A N D U M   O P I N I O N
Keith
Russell Judd has filed in this court a motion to dismiss his appeal.  In his
motion, Judd states that a final, appealable order has not yet been entered.  The
motion is granted, and the appeal is dismissed.
 
PER CURIAM
September 25,
2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.